Citation Nr: 1048444	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for a heart disability, 
including as secondary to hypertension or service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  The 
Veteran served in the Republic of Vietnam between May 1967 and 
May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A 
Notice of Disagreement was received in March 2008, a Statement of 
the Case was issued in July 2008, and a Substantive Appeal was 
received in August 2008.  

The Veteran testified at a hearing before the Board in March 
2009.  Additional evidence was submitted at that hearing, along 
with a waiver of any right to initial RO consideration of that 
evidence.

The issue of entitlement to a total rating on the basis of 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified that he was diagnosed with hypertension 
upon his separation from service and that he then continued 
treatment with his private physician, Dr. Williams, in the Fall 
of 1968.  He then states he had continuous treatment for 
hypertension thereafter. 

It appears the Veteran's service treatment records were 
associated with his VA claims file in the late 1960s, perhaps in 
connection with a claim for dental treatment.  Those records do 
not, however, contain a copy of his separation examination.  It 
does not appear that additional requests for service treatment 
records were made in connection with the current claim (or at any 
time since the 1960s).  In light of his insistence that he was 
diagnosed with hypertension upon separation from service, the 
Board concludes another attempt should be made to obtain any 
outstanding service treatment records. 

As for post-service treatment, the Veteran testified that his 
initial private physician, Dr. Williams, was deceased and that he 
was unable to get any of those medical records.  However, he also 
submitted a release for VA to request his records for treatment 
he had received through the Health Alliance Plan since 1970.  In 
response to the RO's request, the insurance company indicated 
that they did not maintain members' medical records and that 
requests had to be made directly to the physician(s).  The RO did 
not advise the Veteran that records were not obtained from the 
Health Alliance Plan, so he did not have an opportunity to 
complete releases for any other physicians.  Any post-service 
medical records showing treatment for hypertension are critical 
in this case, since they would go to the question of whether the 
Veteran's hypertension was manifested shortly after his 
separation from service.

The Veteran also contends that his current hypertension is 
secondary to the service-connected diabetes mellitus, type II.  
The Veteran underwent a VA examination in January 2008.  Although 
the VA examination provided an opinion with regard to whether the 
Veteran's current hypertension is related to the Veteran's 
service-connected diabetes mellitus, type II, it did not provide 
an opinion with regard to whether the Veteran's current 
hypertension is aggravated by the Veteran's service-connected 
diabetes mellitus, type II.  Also, the underlying rationale for 
that opinion, in part, was the Veteran's reported history of 
having hypertension for decades prior to onset of diabetes - a 
history that is not currently corroborated by the evidence of 
record.  Under the circumstances, the Board believes that a VA 
examination with opinion is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  

In part, the final rule provides for presumptive service 
connection for "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina)".  Note 3, at the 
end of § 3.309, provides:  "For purposes of this section, the 
term ischemic heart disease does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
Ischemic heart disease."   

Private treatment records from Providence dated in October 2004 
reflect that the Veteran was assessed with coronary artery 
disease.  Private treatment records dated in October 2004 reflect 
that the Veteran was diagnosed with new onset congestive heart 
failure.  There are also multiple treatment records related to 
ischemia, including private treatment records from Henry Ford 
Health System dated in February 2007 reflecting consideration for 
inferolateral ischemia.  Private treatment records from Henry 
Ford Health System dated in February 2007 reflect that the 
Veteran was assessed with angina.  Private treatment records from 
Henry Ford Health System dated in March 2007 reflect that the 
Veteran was assessed with cardiomegaly.  

The Board is thus presented with multiple different diagnoses 
related to heart disability.  In light of the foregoing, a VA 
examination and opinion (based on a review of the claims file) is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has voiced an argument that his 
current heart disability is secondary to the service-connected 
diabetes mellitus, type II.  The Veteran underwent a VA 
examination in January 2008.  The VA examiner opined that the 
Veteran's history of pulmonary edema and congestive heart failure 
is more likely related to hypertension and hypertensive 
cardiovascular disease.  Although the VA examination provided an 
opinion with regard to whether the Veteran's current heart 
disability is related to the Veteran's service-connected diabetes 
mellitus, type II, it did not provide an opinion with regard to 
whether the Veteran's current heart disability is aggravated by 
the Veteran's service-connected diabetes mellitus, type II.  
Under the circumstances, the Board believes that a VA examination 
with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.	 Advise the Veteran that a request for 
medical records to Health Alliance Plan 
was unsuccessful.  Ask that he complete 
releases for any treatment he received 
prior to 2000 for hypertension or 
diabetes mellitus.  Then, request those 
records, and, if any requests are 
unsuccessful, advise the Veteran of 
that fact and provide him an 
opportunity to submit the records.

2.	Request the Veteran's service treatment 
records from the National Personnel 
Records Center.  If the request does 
not yield a copy of his 1968 separation 
examination, then provide the Veteran 
notice of the failure to obtain this 
particular record, and provide him an 
opportunity to submit the record 
himself.  



3.	Only after obtaining the above medical 
and service records, to the extent 
available, should the Veteran be 
scheduled for a VA examination with a 
physician in the cardiology 
department.  The purpose of the 
examination is to determine the nature 
and etiology of any current 
hypertension and heart disease.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current hypertension 
and cardiovascular disorders that 
exist;

b) specifically state whether the 
Veteran has ischemic heart disease.  If 
ischemic heart disease is shown, the 
following etiology opinions are needed 
only on the question of hypertension.

c) opine whether hypertension or any 
cardiovascular disorder present (other 
than ischemic heart disease) is at 
least as likely as not related to the 
Veteran's service;

d) if the Veteran's hypertension or any 
cardiovascular disorder present (other 
than ischemic heart disease) is not 
likely related to service, opine 
whether any condition is at least as 
likely as not caused or aggravated by 
his service-connected diabetes 
mellitus, type II;

NOTE: aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  

The examiner must provide detailed 
rationale, with specific references to 
the record, for the opinions. 

It is imperative that the claims file 
be made available to the examiner for 
review in connection with the 
examination.  

4.	After completion of the above, the RO 
should review the expanded record.  The 
RO should then undertake a merits 
analysis of the claim of service 
connection for hypertension, including 
as secondary to service-connected 
diabetes mellitus, type II.  The RO 
should then undertake a merits analysis 
of the claim of service connection for 
a heart disability, including as 
secondary to hypertension or service-
connected diabetes mellitus, type II.  

Unless the benefits sought are granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



